In a family offense proceeding pursuant to Family Court Act article 8, Louis F. Russo appeals from an order of protection of the Family Court, Suffolk County (Genchi, J.), dated October 31, 2005, which, after a hearing and upon finding that Louis F. Russo committed the family offenses of harassment in the second degree and stalking in the fourth degree, directed him, inter alia, to stay away from the petitioner and to observe the conditions set forth in the order of protection for a period of one year.
Ordered that the appeal from so much of the order of protection as directed the appellant, inter alia, to stay away from the petitioner and to observe the conditions set forth in the order of protection for a period of one year is dismissed as academic; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
Although the appeal from so much of the order of protection as directed the appellant, inter alia, to stay away from the petitioner and to observe the conditions set forth in the order of protection for a period of one year has been rendered academic by the passing of the time limits therein, the appeal from so much of that order as adjudicated the appellant to be an offender has not been rendered academic, in light of the enduring consequences which may flow from an adjudication that a party has committed a family offense (see Matter of Kravitz v Kravitz, 18 AD3d 874 [2005]; Matter of Zieran v Marvin, 2 AD3d 870 [2003]).
*557“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court” (Matter of Lallmohamed v Lallmohamed, 23 AD3d 562, 562 [2005]; see Matter of Fiore v Fiore, 34 AD3d 803 [2006]; Matter of Kraus v Kraus, 26 AD3d 494, 495 [2006]), and where the Family Court is confronted with issues of credibility, its findings are accorded great weight on appeal (see Matter of Ford v Pitts, 30 AD3d 419, 420 [2006]; Matter of Wissink v Wissink, 13 AD3d 461, 462 [2004]; Matter of St. Denis v St. Denis, 1 AD3d 370 [2003]). On the record presented here, we find no basis to disturb the Family Court’s determination. Spolzino, J.E, Skelos, Covello and Balkin, JJ., concur.